                                                                                         FILED
            1

            2                                                                              MAR 112019
                                                                                          SUS>''N Y. SOO'-JG
            3                                                                           CLERK, US G.Gf.i'CTCOURT
                                                                                     NORTHERN CiBTRlCF OF CALiFORNlA

            4                                   UNITED STATES DISTRICT COURT

            5                                  NORTHERN DISTRICT OF CALIFORNIA

            6

            7    UNITED STATES OF AMERICA,                              Case No. 3:19-MJ-70362 (JCS)

                                 Plaintiffs,                            Charging District's Case No.
            8
                          V.                                            07-CR-00136-RCJ
            9

           10    DARIAN BENEVENTO,

                                 Defendants.
           11


      Kj   12                              COMMITMENT TO ANOTHER DISTRICT
SB
® t2       13           The defendant has been ordered to appear in the District of Nevada
.a CJ      14           The defendant may need an intei*preter for this language: NA.
iA    O

QIZ) .a    15           The defendant:           ( ) will retain an attorney.
     'C

a
on
      Q    16                                    (X) is requesting court-appointed counsel.
TD    B
      «
 4)   w
           17           The defendant remains in custody after the initial appearance.
'-I
           18           IT IS ORDERED: The United States Marshal must transport the defendant, together with

           19   a copy of this order, to the charging district and deliver the defendant to the United States Marshal
           20   for that district, or to another officer authorized to receive the defendant. The Marshal or officer

           21   of the charging district should immediatelynotify the United States Attorney and the Clerk of the
           22   Clerk for that district of the defendant's arrival so that further proceedings may be promptly

           23   scheduled. The Clerk of this district must promptly transmiphe^papers and any bail to-the

           24   charging district.

           25   Dated: March 11, 2019

           26
                                                                           H C. SPERO
                                                                      lief Magistrate Judge
           27

           28
